 

Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: $287,500 Dated as of June 24, 2020

 

8i Enterprises Acquisition Corp., a British Virgin Islands company (the
“Maker”), promises to pay to the order of Diginex Limited or its registered
assigns or successors in interest (the “Payee”) the principal sum of Two Hundred
and Eighty Seven Thousand Five Hundred Dollars ($287,500) in lawful money of the
United States of America, on the terms and conditions described below. All
payments on this Note shall be made by check or wire transfer of immediately
available funds or as otherwise determined by the Maker to such account as the
Payee may from time to time designate by written notice in accordance with the
provisions of this Note.

 

1. Principal. The principal balance of this Promissory Note (this “Note”) shall
be payable promptly after the date on which the Maker consummates an initial
business combination (a “Business Combination”) with a target business (as
described in its initial public offering prospectus dated March 27, 2019 (the
“Prospectus”)). The principal balance may not be prepaid without the consent of
the Payee.

 

2. Interest. No interest shall accrue on the unpaid principal balance of this
Note.     3. Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.     4. Events of Default. The following
shall constitute an event of default (“Event of Default”):

 

  (a) Failure to Make Required Payments. Failure by Maker to pay the principal
of this Note within five (5) business days following the date when due.        
(b) Voluntary Liquidation, Etc. The commencement by Maker of a proceeding
relating to its bankruptcy, insolvency, reorganization, rehabilitation or other
similar action, or the consent by it to the appointment of, or taking possession
by, a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for Maker or for any substantial part of its property, or the
making by it of any assignment for the benefit of creditors, or the failure of
Maker generally to pay its debts as such debts become due, or the taking of
corporate action by Maker in furtherance of any of the foregoing.

 



 

 

 

  (c) Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by
a court having jurisdiction in the premises in respect of maker in an
involuntary case under any applicable bankruptcy, insolvency or similar law, for
the appointing of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) for Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of the affairs of Maker, and
the continuance of any such decree or order unstayed and in effect for a period
of 60 consecutive days.

 

5. Remedies.

 

  (a) Upon the occurrence of an Event of Default specified in Section 5(a)
hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable hereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.         (b) Upon the
occurrence of an Event of Default specified in Sections 5(b) and 5(c), the
unpaid principal balance of this Note, and all other sums payable with regard to
this Note, shall automatically and immediately become due and payable, in all
cases without any action on the part of Payee.

 

6. Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.     7. Unconditional Liability. Maker hereby waives
all notices in connection with the delivery, acceptance, performance, default,
or enforcement of the payment of this Note, and agrees that its liability shall
be unconditional, without regard to the liability of any other party, and shall
not be affected in any manner by any indulgence, extension of time, renewal,
waiver or modification granted or consented to by Payee, and consents to any and
all extensions of time, renewals, waivers, or modifications that may be granted
by Payee with respect to the payment or other provisions of this Note, and
agrees that additional makers, endorsers, guarantors, or sureties may become
parties hereto without notice to Maker or affecting Maker’s liability hereunder.
    8. Notices. Any notice called for hereunder shall be deemed properly given
if (i) sent by certified mail, return receipt requested, (ii) personally
delivered, (iii) dispatched by any form of private or governmental express mail
or delivery service providing receipted delivery or (iv) sent by facsimile or
(v) by e-mail to the following addresses or to such other address as either
party may designate by notice in accordance with this Section:

 



2

 

 

If to Maker:

 



8i Enterprises Acquisition Corp.

6 Eu Tong Sen Street

#08-13 The Central

Singapore 059817

Attn: William Yap

wghyap@outlook.com

 

If to Payee:

 

Diginex Limited

35 Floor Two International Finance Centre

8 Finance Street

Central

Hong Kong

Attn: Miles Pelham





Email: miles.pelham@diginex.com

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date reflected on a signed delivery receipt, or (iv) two (2) Business
Days following tender of delivery or dispatch by express mail or delivery
service.

 

9. Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.    
10. Jurisdiction. The courts of New York have exclusive jurisdiction to settle
any dispute arising out of or in connection with this agreement (including a
dispute relating to any non-contractual obligations arising out of or in
connection with this agreement) and the parties submit to the exclusive
jurisdiction of the courts of New York.     11. Severability. Any provision
contained in this Note which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.    
12. No Claims Against Trust Account. The Payee has been provided a copy of the
Prospectus. The Payee hereby waives any and all right, title, interest or claim
of any kind (“Claim”) in or to any amounts contained in the trust account in
which the proceeds of the initial public offering (the “IPO”) conducted by the
Maker and the proceeds of the sale of securities in a private placement that
occurred prior to the effectiveness of the IPO, as described in greater detail
in the Prospectus, were placed, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim from the trust account or
any distribution therefrom for any reason whatsoever. If Maker does not
consummate the Business Combination, this Note shall be repaid only from amounts
remaining outside of the Trust Account, if any.

 



3

 

 

13. Amendment; Waiver. Any amendment hereto or waiver of any provision hereof
may be made with, and only with, the written consent of the Maker and the Payee.
    14. Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.     15. Further
Assurance. The Maker shall, at its own cost and expense, execute and do (or
procure to be executed and done by any other necessary party) all such deeds,
documents, acts and things as the Payee may from time to time require as may be
necessary to give full effect to this Promissory Note.



 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Executive Officer and Chief Financial
Officer the day and year first above written.

 

  8I ENTERPRISES ACQUISITION CORP.         By: /s/ James Tan   Name: James Tan  
Title:

Chairman and CEO

 

Accepted and Agreed:      

DIGINEX LIMITED

        By:

/s/ Miles Pelham

  Name:

Miles Pelham

  Title:

Chairman

 

 

4

